United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Milwaukee, WI, Employer
)
___________________________________________ )
M.Z., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0766
Issued: August 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 7, 2016 appellant filed a timely appeal from an October 2, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether appellant met his burden of proof to establish that he
sustained more than 26 percent permanent left thumb impairment, for which he received a
schedule award.
FACTUAL HISTORY
On February 23, 2014 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a worn out left thumb joint after 23 years
1

5 U.S.C. § 8101 et seq.

of sorting and delivering mail in the performance of duty. He noted that he experienced the same
problem in his other hand approximately three or four years earlier.2 Appellant did not initially
stop work.
On August 6, 2014 OWCP accepted the claim for localized primary osteoarthritis in the
left hand and thumb, ankylosis of joint, hand on the left, and nontraumatic compartment
syndrome of the left upper extremity. Appellant received compensation benefits.3
On July 17, 2014 appellant underwent an authorized left trapeziectomy with flexor carpi
radialis interposition that was performed by Dr. Kenneth Schaufelberger, a Board-certified
orthopedic surgeon.
In a January 15, 2015 report, Dr. Schaufelberger noted that appellant was six months
status post left first carpometacarpal (CMC) joint arthroplasty with flexor carpal radialis rotation,
interposition, and reconstruction of the deep ligament which was work related. His findings
included that appellant had a significant flare-up on Tuesday but his “pain, fortunately, only
lasted for a day.” Dr. Schaufelberger determined that appellant still had some pain which felt
like a “sprain at the base of the thumb. This worsens with resisted thumb flexion such as with a
precision pinch.” Dr. Schaufelberger noted that appellant had no difficulty with a 30-pound
lifting restriction at work. He examined appellant and found that the incision was well healed
with normal sagittal and coronal alignments. Dr. Schaufelberger also found that appellant was
able to make a composite fist without difficulty, had symmetric grip strength, and was able to
bring the tip of his thumb to the 5th metacarpal head. He reviewed x-rays and determined that
they demonstrated “overall very good alignment.” Dr. Schaufelberger advised that appellant was
“doing well status post left thumb CMC joint reconstruction with tendon interposition and deep
ligament reconstruction.”
He recommended a return to work without restrictions.
Dr. Schaufelberger explained that regarding permanent partial disability rating, appellant had an
arthroplasty of the thumb. He referred to the “Wisconsin guidelines” and opined that an
arthroplasty resulted in “at a minimum of 35 percent permanent partial disability rating. I will
award him this amount for permanent partial disability rating at the left thumb as compared to
amputation.”
On February 22, 2015 appellant requested a schedule award (Form CA-7).
By letter dated March 10, 2015, OWCP informed appellant of the type of evidence
needed to support his claim for a permanent impairment and requested that he submit such
evidence within 30 days. Appellant was advised that his physician should utilize the American

2

The record reflects that appellant has a prior claim under No. xxxxxx169, which is accepted for right hand joint
pain. That claim was previously on appeal before the Board. Docket No. 14-1108 (issued October 6, 2014). The
Board modified OWCP’s decision to find that appellant had nine percent permanent impairment of his right upper
extremity. Claim number xxxxxx169 is not before the Board on the present appeal.
3

On January 28, 2015 OWCP found that appellant was capable of working as a modified city carrier 40 hours per
week at the employing establishment. It found that his actual earnings met or exceeded the current wages of the job
he held when injured and his entitlement to wage loss ended the date he was reemployed with no loss in earning
capacity.

2

Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2009)
(hereinafter, A.M.A., Guides).
In a March 31, 2015 report, Dr. Christopher Westra, a Board-certified internist, noted
appellant’s history of injury and treatment and advised that he returned to full duty on
January 15, 2015. He determined that, based upon the fact that he was six months postsurgery, it
was reasonable to conclude that appellant was at maximum medical improvement on
March 31, 2015. Dr. Westra utilized the A.M.A., Guides and referred to page 394 and found 30
percent impairment of the digit. He explained that it was found under arthropathy of the thumb,
carpometacarpal joint class 3. Dr. Westra advised that appellant had residual symptoms,
consistent objective findings, and functional loss with relatively normal motion. He indicated
that there was no particular preexisting injury or impairment for the left thumb. Dr. Westra
determined that motion was evaluated using Table 15-30 on page 468 and appellant was found
to be without significant decreased range of motion.
In a July 28, 2015 report, an OWCP medical adviser noted appellant’s history of injury
and treatment and utilized the A.M.A., Guides. He determined that appellant reached maximum
medical improvement on January 15, 2015. The medical adviser referred to Table 15-2 and
determined that his “CMC arthroplasty was a class 3, grade C diagnosis, with default value of 30
percent.”4 He referred to section 15.3 of page 405 for the grade adjustment calculations and 15-7
for functional history.5 The medical adviser noted that appellant was able to return to full duty
work without difficulty and had some pain that felt like a sprain, which was a grade modifier 1.
He referred to Table 15-86 and Dr. Schaufelberger’s note from January 15, 2015 and determined
that appellant had symmetric strength and range of motion, which corresponded to a grade
modifier 0. The medical adviser utilized Table 15-97 and appellant’s clinical studies and x-rays
from May 1, 2014, which revealed “CMC” arthritis, and determined that appellant had a grade 1
modifier. He utilized the net adjustment formula “[1-3)+(0-3) + (1-3)]= -7, moving appellant’s
grade to a grade A.”8 The medical adviser referred to Table 15-29 and found the impairment
adjusted to 26 percent to the left thumb. He utilized Table 15-12 (page 421), and converted the
digital impairment to an upper extremity impairment of nine percent.
On August 13, 2015 OWCP requested that the medical adviser provide a rating for the
left thumb only. In an August 28, 2015 report, OWCP’s medical adviser restated his rating for
left thumb impairment.
By decision dated October 2, 2015, OWCP granted appellant a schedule award for a total
of 19.5 weeks of compensation for 26 percent permanent impairment of the left thumb.
4

A.M.A., Guides 394.

5

Id. at 405, 406.

6

Id. at 408.

7

Id. at 410.

8

Id. at 411.

9

Id. at 394.

3

LEGAL PRECEDENT
The schedule award provision of FECA,10 and its implementing federal regulations,11 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.12 For decisions issued
after May 1, 2009, the sixth edition will be used.13
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS).14 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).15
ANALYSIS
Regarding appellant’s left thumb, appellant provided a March 31, 2015 report from
Dr. Westra, who examined appellant and provided findings. Dr. Westra advised that it was six
months postsurgery and appellant was at maximum medical improvement. He utilized the
A.M.A., Guides and referred to Table 15-2, the digit regional grid for digit impairments
determined that appellant had 30 percent impairment to his left thumb. Dr. Westra explained
that it was found under arthropathy of the thumb, carpometacarpal joint class 3. The Board notes
that Dr. Westra did not indicate how he used grade modifiers and the net adjustment formula in
rating impairment.16 Thus, it was not based or a correct application of the A.M.A., Guides,17 and
OWCP properly referred the matter to its medical adviser.18
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

Id. at § 10.404(a).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); and Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
14

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

15

Id. at 521.

16

See supra notes 14, 15.

17

An opinion which is not based upon the standards adopted by OWCP and approved by the Board as appropriate
for evaluating schedule losses is of little probative value in determining the extent of a claimant’s permanent
impairment. I.F., Docket No. 08-2321 (issued May 21, 2009).
18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013) (after obtaining all necessary medical evidence, the file should be routed to an
OWCP medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides).

4

The OWCP medical adviser, in reports dated July 28 and August 28, 2015, utilized the
findings provided by Dr. Westra. He determined that appellant reached maximum medical
improvement on January 15, 2015. The medical adviser referred to Table 15-2, page 394, and
determined that appellant’s CMC arthroplasty was a class 3, grade C diagnosis, with default
value of 30 percent. He then referred to section 15.3 of page 405 for the grade modifiers. The
medical adviser assigned a modifier of one for functional history, page 406, as appellant was
able to return to full-duty work without difficulty but still had some pain. He assigned a modifier
of zero for physical examination, page 408, as Dr. Schaufelberger’s note from January 15, 2015
indicated that appellant had symmetric strength and range of motion. The medical adviser
assigned a modifier of one for clinical studies, page 410, as x-rays from May 1, 2014, revealed
“CMC” arthritis. He utilized the net adjustment formula [1-3) + (0-3) + (1-3)]= -7, moving
appellant’s grade from the default grade C to grade A which yielded 26 percent impairment of
the left thumb.19 In his July 28, 2015 report, the medical adviser utilized Table 15-12 (page
421), and converted the digital impairment to an upper extremity impairment of nine percent.
On August 13, 2015 OWCP requested that the medical adviser only rate impairment for
the thumb and instead of the arm. The medical adviser’s August 28, 2015 report restated that
appellant had 26 percent thumb impairment and OWCP issued its October 2, 2015 schedule
award decision for thumb impairment. However, the Board has held that where the residuals of
an injury to a member of the body specified in the schedule20 extend into an adjoining area of a
member also enumerated in the schedule, such as an injury of a finger into the hand, of a hand
into the arm or of a foot into the leg, the schedule award should be made on the basis of the
percentage loss of use of the larger member.21 Here, OWCP accepted thumb, hand, and arm
conditions and neither Dr. Westra nor the OWCP medical adviser provided any indication that
the residuals of the accepted conditions did not extend into the arm. Furthermore, appellant will
receive more compensation for nine percent impairment of the arm than he will for 26 percent of
the thumb.22 Section 8107(a) of FECA provides 312 weeks of compensation for total loss of an
arm and 75 weeks of compensation for total loss of a thumb.23 For the arm, 312 times nine
percent equals 28.08 weeks of compensation. For the thumb, 75 weeks times 26 percent equals
19.5 weeks of compensation. The award to the arm is more favorable and thus the Board will
modify OWCP’s schedule award decision to find that appellant is entitled to 28.08 weeks of
compensation for nine percent impairment of the left arm, less compensation already received.

19

The OWCP medical adviser previously provided an almost identical report on July 28, 2015. In that report, he
converted the thumb to an upper extremity impairment of nine percent. The August 28, 2015 report did not contain
the conversion.
20

5 U.S.C. § 8107.

21

Asline Johnson, 42 ECAB 619 (1991); Manuel Gonzales, 34 ECAB 1022 (1983).

22

See D.P., Docket No. 09-1348 (issued February 19, 2010) (while appellant would not be entitled to receive
schedule awards for both the foot and the leg, he should be given the benefit of the more favorable allowance).
23

5 U.S.C. § 8107(c)(1), (6).

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has nine percent permanent impairment to the left upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

